UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6889



ROBERT L. COMEGYS,

                                            Petitioner - Appellant,

          versus


J.   MICHAEL   STOUFFER,    Warden,   Maryland
Correctional Training Center; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
02-948-DKC)


Submitted:   September 5, 2002         Decided:   September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Comegys, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert L. Comegys seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Comegys has

not made a substantial showing of the denial of a constitutional

right. See Comegys v. Stouffer, No. CA-02-948-DKC (D. Md. filed May

3, 2002; entered May 6, 2002).   Accordingly, we deny a certificate

of appealability and dismiss the appeal.   See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2